People v Santagata (2021 NY Slip Op 05730)





People v Santagata


2021 NY Slip Op 05730


Decided on October 20, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 20, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
ROBERT J. MILLER
COLLEEN D. DUFFY
LARA J. GENOVESI, JJ.


2021-04839
 (Ind. No. 207/15)

[*1]The People of the State of New York, plaintiff,
vThomas Santagata, Jr., defendant.


Patricia Pazner, New York, NY (Rebecca J. Gannon of counsel), for defendant.
Michael E. McMahon, District Attorney, Staten Island, NY (Thomas B. Litsky of counsel), for plaintiff.
Janet E. Sabel, New York, NY (Christopher Pisciotta), former attorney for defendant.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the Supreme Court, Richmond County (Wayne M. Ozzi, J.), rendered February 16, 2017.
ORDERED that the application is granted, and the defendant's application is deemed a timely notice of appeal.
The defendant has established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
MASTRO, J.P., MILLER, DUFFY and GENOVESI, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court